Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2020 has been considered by the examiner.
Response to Amendment
In the amendment filed on 03/31/2021, claim(s) 1, 11, 21, and 23-24 (and by extension its/their dependents) have been amended, claim(s) 2, 6-7, 9-10, 12, 16-18, and 20 has/have been canceled, and no claim(s) is/are new. Claim(s) 1, 3-5, 8, 11, 13-15, 19 and 21-32 is/are pending in this application.
Response to Arguments
Applicant's arguments filed 03/31/2021 have been fully considered but they are not persuasive. 
Previously the examiner noted that there were some issues with applicant’s claims namely that is was unclear how the Real-Time speed and the scheduled/scheduled speed could be different from one another. The analysis previously provided to applicant is reproduced down below.
From the action dated 01/14/2021:
The issue at hand is the meaning of these limitations in light of the specification. Specifically, there are certain oddities in what applicant is claiming which will be elaborated on below. Claim 1 is reproduced below:
1. A vehicle comprising: 
a propulsion system comprising: an energy storage unit; 
a traction motor; and 

a controller for the propulsion system programmed to: 
determine a real-time operating speed of the traction motor; 
determine a real-time operating torque of the traction motor; 
determine a real-time voltage of the propulsion system; 
determine a scheduled speed via a look-up table based on the real- time operating torque and the real-time voltage; 
compare the real-time operating speed of the traction motor to a scheduled speed based on a look up table to the scheduled speed; 
determine whether a difference between the scheduled speed and the real-time operating speed is greater than a threshold speed; and 
selectively control the voltage DC/DC converter to shift a voltage of the propulsion system when the difference between the scheduled speed and the real-time operating speed is greater than the threshold speed.

The issue arises in the step of “determine a scheduled speed via a look-up table based on the real- time operating torque and the real-time voltage;” This appears to correspond to the bolded line in paragraph ¶[79] shown below.

[0079] According to one embodiment, the scheduled speed corresponding to the real-time torque and real-time DC bus voltage is determined from a voltage scheduling look-up table indexed by measured torque of the electromechanical device and DC bus voltage. In one embodiment, the voltage scheduling look-up table is generated from a voltage scheduling map, such as, for example, voltage scheduling map 144 illustrated in FIG. 7, which is a contour plot of the optimal voltage generated for a mesh grid of torque and speed of the electromechanical device. As one skilled in the art will recognize, FIG. 7 is shown for illustration purposes as a single quadrant, i.e., optimal voltage for positive torque and positive speed. However, the contour plot used for control purposes would include four quadrants, i.e., both positive and negative torque and positive and negative speed. The voltage scheduling map defines optimal DC bus voltages over a range of operating torques and operating speeds for a particular electromechanical device. As shown in FIG. 7, the voltage scheduling map 144 includes a number of operating curves 146, 148, 150, 152, 154, 156 corresponding to different DC bus voltage levels, such as, for example 250 V, 350 V, 450 V, 550 V, 650 V, and 700 V, for operating a particular electromechanical device. Given a pair of inputs of motor torque and speed, the voltage scheduling look-up table generated from the voltage scheduling map 144 may be used to identify an optimal DC voltage for the vehicle propulsion system under which the system loss is minimal. As one example, if the real-time DC bus voltage is 250 V and the real-time torque is 20 Nm, the scheduled speed would be determined to be 2000 rpm at step 141 based on the voltage scheduling map 146.

The issue is that although applicant is claiming “determine a scheduled speed” and then using this scheduled speed to control the voltage in order to match the real time speed to the scheduled speed, as claimed the scheduled speed should always be equal to the previously determined real time operating speed and therefore no further control of the voltage should be occurring. Stated another way, the following limitations in claim 1 should never do anything (and therefore would fail to meaningfully limit the claims) since there should never be a situation where the scheduled speed and the real time speed are not equal:

compare the real-time operating speed of the traction motor to a scheduled speed based on a look up table to the scheduled speed; 
determine whether a difference between the scheduled speed and the real-time operating speed is greater than a threshold speed; and 
selectively control the voltage DC/DC converter to shift a voltage of the propulsion system when the difference between the scheduled speed and the real-time operating speed is greater than the threshold speed.

The following is a detailed explanation of why the “determine a scheduled speed” and the “real time speed” must always be equal to one another. As would be understood by one of ordinary skill in the art, a voltage map represents the relationship between different parameters. In the case of the current invention the parameters in question are voltage, torque and speed. Ergo if you have a map and you know two of these parameters you know the third. Further, of these 3 parameters, the only parameter that is directly controllable by the system is voltage ergo if you know a scheduled speed and torque you can control the voltage to a desired level. This is exactly how a map would be understood to one of ordinary skill in the art and is exactly what is described in the underlined section of ¶[79] above. 
In applicant’s claims, applicant determines real time speed, torque and voltage. Then applicant takes the real time torque and voltage and feeds it into a lookup table. However this look up table (as disclosed in ¶[79]) simply corresponds to the voltage map. That means that the reading the voltage map will return is inherently going to be equal to the already determined real time speed since again, by definition that is what a voltage map represents. As such the limitations of applicant’s claims wherein a scheduled speed is generated based on a look up table and voltage is controlled to bring the real time speed to the scheduled speed impart no meaningful or patentably unique features to the invention (action is only taken when the two values are not the same) and would be inherently equivalent in any system that relates torque, speed and voltage on a map as is done by Kato. Such applicant’s claims are inherently equivalent to the previously cited references of record.
It is noted that although the language used in ¶[79] is “In one embodiment, the voltage scheduling look-up table is generated from a voltage scheduling map” applicant’s specification provide no teaching on how to generate a look-up table that is anything but a representation of the voltage map. If in their response applicant either attempts to argue or amend their claim to claim that the look-up table is unique from the voltage map applicant is required to show specifically where in their specification they have teaching of how to generate a scheduling map/table which takes voltage and torque and yields a scheduled speed which is not just the voltage map and/or explain the flaws in the examiner’s conclusion. If applicant attempts to amend/argue this point and does not do this it will be taken as an admission on applicant’s part that it subject matter is not enabled and the appropriate rejection will be issues.



The Examiner notes that the limitation "determine a scheduled speed via a look- up table based on the real-time operating torque and the real-time voltage" will always result in a scheduled speed equal to the real-time speed. This interpretation is incorrect and as such the limitation should be considered in its entirety.
Paragraph [0086] of the application as filed states "Dynamic DC link voltage control technique 136 includes logic to prevent the transmission of voltage commands that would cause undesirable fluctuations in the DC bus voltage during operation thereby making dynamic control technique 136 robust to noise. To accomplish this dynamic control technique 136 implements a new voltage command only when the change in the real-time speed of the electromechanical device between consecutive iterations exceeds a predetermined threshold value." Thus, to prevent the transmission of voltage commands that would cause undesirable fluctuations in the DC bus voltage when there is a change in the real-time speed of the electromechanical device between consecutive iterations that exceeds a predetermined threshold value, certain steps that are recited in the claims should be taken. These steps include identifying a corresponding scheduled speed from a voltage scheduling look-up table using the real-time torque and real-time DC bus voltage (see paragraphs [0078]- [0079]), comparing the scheduled speed to the real-time operating speed and determining whether the different between the scheduled speed and the real-time operating speed is greater than a threshold (see paragraph [0080]), and generating a new voltage command if the difference is greater than the threshold (see paragraph [0081]). None of the references cited disclose, teach, or suggest this. As such, allowance of independent claim 1 is respectfully requested. 

Applicant's arguments are not persuasive because applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The previous issue raised was how can a system which uses a voltage map that relates Voltage, Torque and speed of a propulsion system in order to control it system, have a situation where the measured/real time speed is not equal to the scheduled/mapped speed obtain when feeding a measured Torque and Speed into the map. The measured/real time speed should always be equal to the scheduled/mapped speed since that is by definition what a voltage map is. It is noted that nothing in applicant’s specification appears to explain how there can be a 
Applicant’s arguments appear to make no attempt to explain this issue and instead point to a section which merely parrots what has already been stated above regarding what the system would do if it did find a difference. However, stating that the system is looking for a difference between two variables does not mean anything if the variables have been defined in such a way that they must always be equal as applicant has done.
Since applicant has not actually addressed the previous issues raised nor can applicant identify any flaw with the examiner’s analysis the previous rejections are maintained.
The examiner also wishes to highlight another reason why the current claims support the examiner’s interpretation. One of applicant’s limitations reads:
determine a scheduled speed via a look-up table based on the real- time operating torque and the real-time voltage; 
compare the real-time operating speed to the scheduled speed; 
determine whether a difference between the scheduled speed and the real-time operating speed is greater than a threshold speed;
selectively control the DC/DC converter to shift a voltage of the propulsion system when the difference between the scheduled speed and the real-time operating speed is greater than the threshold speed

Assuming arguendo that the real-time operating speed to the scheduled speed could be different, applicant has created yet another issue. The scheduled speed is determined based off of the real-time voltage. However applicant then says that they are going to selectively control the DC/DC converter to shift a voltage of the propulsion system when the difference between the scheduled speed and the real-time operating speed is greater than the threshold speed (presumably to meet the scheduled speed). If we were to assume that the real-time operating 
Since applicant has failed to properly explain the previous issues and the previous interpretation appears to be correct, the previous rejection has been maintained. 
Claim Interpretation
As explained above the limitations of: “determine a scheduled speed via a look-up table based on the real- time operating torque and the real-time voltage” will always result in a scheduled speed equal to the real time speed and therefore the following limitations would never be relevant and would be equivalent to any reference teaching relating torque, speed and voltage.
compare the real-time operating speed of the traction motor to a scheduled speed based on a look up table to the scheduled speed; 
determine whether a difference between the scheduled speed and the real-time operating speed is greater than a threshold speed; and 
selectively control the voltage DC/DC converter to shift a voltage of the propulsion system when the difference between the scheduled speed and the real-time operating speed is greater than the threshold speed.
For the sake of being able to address these limitations the limitation of:
determine a scheduled speed via a look-up table based on the real- time operating torque and the real-time voltage 



“determine a scheduled speed”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 11, 13-15, 19 and 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Luke (2013/0030630) in view of Kato (US 2015/0372632).
With respect to claim 1 Luke teaches a vehicle comprising: 
a propulsion system comprising (Luke Fig. 2 element 116 ¶[40]): 
an energy storage unit (Luke Fig. 1 element 118 ¶[9, 36, 42]); 
a traction motor (Luke Fig. 2 element 116 ¶[3, 12, 15]); and 
at least one DC/DC converter coupled between the energy storage unit and the traction motor (Luke Fig. 2 element 206a-d ¶[12, 32, 47]); and 
a controller for the propulsion system programmed to determine a real-time operating speed of the traction motor (Luke ¶[22, 113]);
determine a scheduled speed and compare the real-time operating speed of the traction motor to a scheduled speed, determine whether the real time operating speed has changed such that a difference between the scheduled speed and the real-time operating 
selectively control the DC/DC converter to shift a voltage of the propulsion system when the difference between the scheduled speed and the real-time operating speed is greater than a threshold speed (Luke ¶[22, 41, 113]). 
Luke does not teach determining a real-time operating torque of the traction motor or selectively control the voltage converter to shift a voltage of the propulsion system based on the real-time operating torque of the traction motor.
Kato teaches determining a real-time operating torque of the traction motor and determining a real time operating voltage of the propulsion system (Kato Fig. 7, 9 ¶[72-75, 77]) and selectively controlling the voltage converter to shift a voltage of the propulsion system based on the real-time operating torque of the traction motor (Kato Fig. 7, 9 ¶[72-75, 77]).
Thus as shown above Luke teaches a base invention of a vehicle with a motor that controls its speed based on a voltage converter and shifting the voltage. Kato teaches a technique of using a voltage map that related torque and speed to determine the optimal voltage applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Kato to the base invention of Luke since it would have resulted in the predictable result of using a voltage map that related torque and speed to determine the optimal voltage and would have improved the system by allowing the system to pick the proper voltage to maximizes efficiency given a torque and speed. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Luke to apply the technique from the teachings of Kato because the technique 

With respect to claim 11 Luke teaches a vehicle comprising: 
a propulsion system (Luke Fig. 2 element 116 ¶[40]) comprising: 
an energy storage unit (Luke Fig. 1 element 118 ¶[9, 36, 42]);
 a traction motor (Luke Fig. 2 element 116 ¶[40]);
 and at least one voltage converter coupled between the energy storage unit and the traction motor (Luke Fig. 2 element 206a-d ¶[12, 32, 47]);
 and a controller for the propulsion system programmed to: determine a real-time operating speed of the traction motor (Luke ¶[22, 113]);
 determine a real-time operating torque of the traction motor (Kato Fig. 7, 9 ¶[72-75, 77]);
 determine a real-time voltage of the propulsion system (Kato Fig. 7, 9 ¶[72-75, 77]);
 determine a scheduled speed and compare the real-time operating speed to the scheduled speed (Luke ¶[22, 41, 113]);
 determine whether the real time operating speed has changed such that a difference between the scheduled speed and the real-time operating speed is greater than a threshold speed (Luke ¶[22, 41, 113]);


With respect to claim 23 Luke teaches a method for operating a vehicle, the vehicle including a propulsion system including an energy storage unit, a traction motor, and at least one voltage converter coupled between the energy storage unit and the traction motor, the method comprising: 
determining a real-time operating speed of the traction motor (Luke ¶[22, 113]);
 determining a real-time operating torque of the traction motor (Kato Fig. 7, 9 ¶[72-75, 77]);
 determining a real-time voltage of the propulsion system (Kato Fig. 7, 9 ¶[72-75, 77]);
 determining a scheduled speed and comparing the real-time operating speed to the scheduled speed (Luke ¶[22, 41, 113]);
 determining whether the real time operating speed has changed such that a difference between the scheduled speed and the real-time operating speed is greater than a threshold speed (Luke ¶[22, 41, 113]);
 and selectively controlling the voltage converter to shift a voltage of the propulsion system when the difference between the scheduled speed and the real-time operating speed is greater than the threshold speed (Luke ¶[22, 41, 113], Kato Fig. 7, 9 ¶[72-75, 77]).


With respect to claims 4, 14, and 27, Luke as modified in claim 1, teaches a vehicle wherein a bi-directional DC/DC converter is coupled between the energy storage unit and the traction motor (Luke Fig. 2 element 206a-d ¶[12, 32, 47]).

With respect to claims 5, 15, and 28 Luke as modified in claim 1, teaches a vehicle wherein the controller is further programmed to control the bi-directional DC/DC converter to shift a DC voltage of the propulsion system (Luke Fig. 2 element 206a-d ¶[12, 32, 47]).

With respect to claims 8, 19, and 29, Luck as modified in claim 1 teaches a vehicle, further comprising one or more sensing devices for determining the real-time operating speed of the traction motor (Kato Fig. 2 ¶[50]).
Although Luke as modified in claim 1 by Kato does teach monitoring the real time operating torque (Kato ¶[72-75, 77]) Luke as modified in claim 1 by Kato does not clearly disclose a device for measuring the current torque. 
The examiner takes official notice that torque sensors/torque transducers (sensing device for determining a real time operating torque) are old and well known in the art of vehicles and are a common means of measuring torque. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to include a torque sensing device 

With respect to claims 21 and 24, Luke as modified in claim 1, teaches a vehicle wherein the controller is further programmed to determine the scheduled speed based on one or more real-time operating parameters of the vehicle other than the real-time operating speed of the traction motor (Kato Fig. 7, 9 ¶[72-75, 77] at least torque and voltage).

With respect to claims 22 and 25, Luke as modified in claim 1, teaches a vehicle wherein the real-time operating parameters comprise a torque of the traction motor and a DC voltage produced by the voltage converter (Kato Fig. 7, 9 ¶[72-75, 77]).
With respect to claims 30-32, Luke as modified in claim 1, teaches a vehicle wherein the voltage shift of the propulsion system is based via the look-up table on the real-time operating torque and the real-time operating speed (Kato Fig. 7, 9 ¶[72-75, 77]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.S.F./             Examiner, Art Unit 3665                                                                                                                                                                                           /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665